SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 27, 2012 DM Products, Inc (Exact name of registrant as specified in its charter) Nevada 333-165961 45-0460095 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) P.O. Box 2458 Walnut Creek, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:925-943-2090 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – Registrant’s Business and Operations Item 1.01Entry Into a Material Definitive Agreement On January 27, 2012, DM Products, Inc. (the “Company”) and its wholly-owned subsidiary Direct Success, Inc. entered into a Settlement and Release Agreement (the “Agreement”) with Script to Screen Productions, M2 Marketing and Management Services, Inc. Tony Kerry, Mick Koontz, Dallas Celecia, Ken Kerry and Barbara Kerry (collectively referred to as “STS”).Pursuant to the Agreement, certain shareholders of the Company have agreed to surrender 50% of their current holdings of common stock of the Company in exchange for the Company providing STS with a full and final release of all claims.As a result of the Agreement, a total of 20,345,000 shares of common stock of the Company have been returned to treasury. The description of the transaction contained herein is qualified in its entirety by reference to the Agreement filed as Exhibit 10.1 and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits 10.1 Settlement and Release Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DM Products, Inc. Date: February 7, 2012 By: /s/Kurtis Cockrum Name:Kurtis Cockrum Title: President
